378 U.S. 583 (1964)
HUDSON COUNTY NEWS CO., INC.,
v.
SILLS, ATTORNEY GENERAL OF NEW JERSEY, ET AL.
No. 1037.
Supreme Court of United States.
Decided June 22, 1964.
APPEAL FROM THE SUPREME COURT OF NEW JERSEY.
Julius Kass for appellant.
Arthur J. Sills, Attorney General of New Jersey, Evan William Jahos, Assistant Attorney General, and John W. Hayden, Jr., Deputy Attorney General, for appellees.
Morris B. Abram for Council for Periodical Distributors Associations, Inc., as amicus curiae, in support of appellant.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.